Citation Nr: 1452456	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  05-32 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for autonomic neuropathy, dysautonomia, and bradycardia with pacemaker.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 


This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2013, the Board remanded the claim and finds there has been substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was scheduled for a hearing before the undersigned  Veterans Law Judge in November 2014.  However, an October 2014 correspondence from the Veteran withdrew the request for a hearing.


FINDING OF FACT

The Veteran's autonomic neuropathy, dysautonomia, and bradycardia with a pacemaker does not more nearly approximate a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for autonomic neuropathy, dysautonomia, and bradycardia with a pacemaker have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7010, 7011, 7015, 7018 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters in July 2001 and December 2004.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis will focus on the most salient and relevant evidence and on what that evidence shows, or does not show, relevant to the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting any evidence favorable to the Veteran).

The Veteran asserts that residuals autonomic neuropathy, dysautonomia, and bradycardia with a pacemaker warrant a higher rating then the currently assigned 10 percent under Diagnostic Code 7018.

Under Diagnostic Code 7018, implantable cardiac pacemakers are rated 100 percent disabling for two months following hospital admission for implantation or re-implantation.  Thereafter, they are rated as supraventricular arrhythmias (Diagnostic Code 7010), ventricular arrhythmias (Diagnostic Code 7011), or atrioventricular block (Diagnostic Code 7015), with a minimum 10 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7018 (2014). 

Under Diagnostic Code 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes/year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating, the maximum under that Diagnostic Code, is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor.  38 C.F.R. § 4.104 Diagnostic Code 7010 (2014).

Pursuant to Diagnostic Code 7011, used in rating sustained ventricular arrhythmias, a 10 percent rating is warranted where a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent rating is warranted where a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011 (2014). 

Under Diagnostic Code 7015, concerning atrioventricular block, a 10 percent rating is warranted in cases where a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication or a pacemaker is required.  A 30 percent rating, is warranted where a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-ray.  A 60 percent rating is warranted where there is one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there has been chronic congestive heart failure, or workload of 3 METs or less, results in dyspnea, fatigue angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7015 (2014). 

The rating schedule notes that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level at which dyspnea, fatigue, angina, dizziness or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner on the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2014).

A March 2001 autonomic nervous systems test shows that the Veteran was diagnosed with syncope, lightheadedness, and pre-syncope.  The Veteran was assessed with an abnormal autonomic reflex regulation (dysautonomia).  That was reported to be mild, although the Veteran did not have episodes during both the screening tilt and the extended tilt testing and during the Valsalva where he had sudden drops in his heart rate.  Also noted was that the Veteran developed transient orthostatic hypotension in the early phases of the extended tilt.  

A May 2001 VA treatment record shows that the Veteran reported a syncope episode and was diagnosed with dysautonomia.

An August 2001 private treatment note from Dr. R.T., shows that the Veteran was treated for a history of hypertension, dysautonomia, and hypercholesterolemia.  Dr. R.T. reported that the Veteran's dysautonomia was a definite abnormality of his autonomic nervous system causing syncope and near syncopal episodes.  Dr. R.T. also reported that the Veteran had to be on medication for the condition.  Dr. R.T. then described that the Veteran would have syncopal episodes, near syncopal episodes, shortness of breath, light headedness, fatigue, exercise intolerance, and chest pain without angina.  

A September 2001 private progress note from Dr. R.T. shows that the Veteran reported no syncopal episodes, no near syncopal episodes, no palpitations, no tachycardia palpitation and no tachycardia.  The Veteran reported that his exercise tolerance was better and that he felt great.  He also reported that his fatigue was better.

A December 2001 VA examination report shows that the Veteran reported a long history of autonomic neuropathy with the carotid nerves and body hypersensitivity causing significant sinus bradycardia with a pacemaker inserted.  

A January 2002 private cardiology report from Dr. C.T. reports that that Veteran from an autonomic standpoint had some tightness of the chest and palpitations.  Dr. C.T. reported that the chest tightness did not appear to be cardiac in nature.  Shortness of breath and clamminess were noted.  The Veteran was not found to have any true syncopal episodes but did have some near syncopal episodes after a motor vehicle accident.  

An April 2002 private stress echocardiogram report shows a mild concentric left ventricular hypertrophy with normal systolic left ventricular wall motions.  A mild left atrial dilation was noted.  A cardiac doppler and color flow doppler revealed no abnormalities.  The impression was a mild concentric left ventricular hypertrophy with normal rest and exercise left ventricular wall motion.  There was fair exercise tolerance to near 85 percent maximal heart rate without ischemic electrocardiographic changes.  Exercise was limited due to fatigue and dizziness and no chest discomfort was noted.  

A May 2002 private consultation report by Dr. C.T. assessed the Veteran with dizziness, near syncope, and dysautonomia with marked blunting of heart rates while standing, with the Veteran being on no medications that should cause that.  

A June 2002 autonomic nervous system report showed that the Veteran was diagnosed with dysautonomia, near syncope, and dizziness.  The assessment was that of an abnormal autonomic reflex regulation (dysautonomia).  His cardioinhabitory responsiveness that was seen mainly in the extended tilt with heart rates that varied abnormally, that dropped below baseline and reached expected heart rate only transiently during that type.  Also noted was orthostatic intolerance with symptoms of orthostatic intolerance including dizziness, but also a pattern of abnormal venous pooling in the splanchnic area and very transient, very mild, both orthostatic hypotension and orthostatic hypertension.  Those patterns were noted to be seen with neruocardiogenic syncope.

A May 2004 autonomic nervous system report shows that the Veteran was diagnosed with near syncope, palpitation, and fatigue.  The Veteran was assessed with an abnormal reflex regulation (dysautonomia); a hyperpararsympathetic responsiveness noted both in test that go through the barorelfex mechanism and those that do not; hypersympathetic responsiveness as evidenced by the development of the orthostatic hyper tension in the tilt table testing.  The Veteran's pattern was noted to be consistent with neruocardiogenic syncopes.  

A June 2004 private treatment note from Dr. C.T., reported that the Veteran showed no evidence of any sympathetic or parasympathetic failure and no evidence of any faulty baroreflex modulation.  The Veteran showed a hypersympathetic responsiveness and a strong parasympathetic response related to an abnormal venous pooling.  

An October 2004 private treatment note from Dr. C.T. shows that the Veteran had extreme fatigue, exercise intolerance, near syncope, lightheadedness, palpitations, and chest discomfort.  Dr. C.T. indicated that the Veteran did not have syncope, dizziness, or tachycardia.

A May 2005 VA treatment note shows that the Veteran has no significant organic heart disease that was apparent.  The rhythm disturbances were consequences of his dysautonomia that was controlled with the pacemaker,  

A May 2007 note from Dr. C.T. shows that the Veteran was being treated for dysautonomia.  Dr. C.T. described the condition as chronic, that will never be cured, and with symptoms that were exacerbated suddenly with significant and long lasting effects.  

A November 2010 VA treatment note shows that an electrocardiogram indicated a normal left and right ventricular systolic function with a 60 percent LVEF.  

A December 2010 VA heart examination report shows that the Veteran complained of dyspnea, fatigue, dizziness, and lightheadedness when doing activities of daily living.  The examiner estimated the Veteran's METs at 1 to3 as the level had been found to be consistent with activities such as eating, dressing, taking a shower, and slow walking.  A 2Decho diagnostic test showed a concentric left ventricle hypertrophy with dilated left atrium with a normal left ventricular systolic function with a 60 percent left ventricular ejection fraction.  A Holter monitor was noted as benign, with normal heart rates.  No significant arrhythmias or ST segment shifts were found to suggest myocardial ischemia.  On examination, the VA examiner did not report how the Veteran's METs were ascertained.  

A March 2011 VA treatment note shows that the Veteran did not have an evidence of myocardial ischemia or infarction.  A normal left ventricular ejection fraction and normal size left ventricle were noted.  

An April 2012 VA heart examination shows that the Veteran was diagnosed with cardiovascular autonomic neuropathy with minimal limitations.  He was also diagnosed with a cartiod sinus syndrome with residuals from a pacemaker.  Nuclear stress test results showed a normal left ventricular size and ejection fraction of 70 percent.  The VA examiner referenced a 2002 stress test that showed a 6.6 METs result.  The Veteran reported that he could not do any activity that required stress or effort.  However, the Veteran reported that he could fish from a boat or pier, drive a vehicle, and carry a light grocery bag from his car to the kitchen, and participate in gardening that did not require bending.  The examiner noted that an echocardiogram showed no evidence of cardiac hypertrophy or dilation.  The examiner also noted that the Veteran did not have any evidence of myocardial infarction or congestive heart failure.  Cardiac arrhythmia was noted but the examiner did not identify the specific type.  The examiner noted that the Veteran did not have hospitalization for the heart condition.  His heart rate was noted as normal.  The examiner reported that the Veteran's heart condition did not impact his ability to work.

A February 2014 VA heart examination shows that the Veteran was diagnosed with a cardiac pacemaker and dysautonomia.  The Veteran reported episodes of near passing out, dizziness, extreme fatigue, inability to function normally in everyday activities because of shortness of breath, limitation in overall physical ability, inability to do any long or short term exercise or do work bending over, picking up anything heavy, climbing ladders, looking up, wearing restraints around his neck and unable to walk any distances without stopping or resting which requires using an electronic cart in stores.  The Veteran described his current physical activities which he noted were walking a mile or less per day.  He also was working on a project at his church that was being rebuilt.  He worked in a food pantry where he bagged groceries, stored groceries on a shelf, and picked up 10 pound bags of groceries.  He reported that he drove himself in a vehicle and used a boat for fishing.  A nuclear stress test showed that the Veteran had a normal left ventricle in size and wall motion.  The calculated post stress left ventricular ejection fraction (LVEF) was 57 percent and calculated rest LVEF was 56 percent.  The impressions were suggestive of coronary artery disease unrelated to the Veteran's coronary artery disease with a grossly normal left ventricular size associated with normal LVEF and wall motion.  An echocardiogram showed a LVEF of 70 percent with normal wall motion and thickness.

Physical examination showed that the Veteran was taking continuous medication for the heart condition, identified as Theophylline and Clonidine.  No myocardial infarction or congestive heart failure was noted.  Arrhythmias were not noted.  The Veteran was found to have no heart valve conditions.  No hospitalization were noted.  The Veteran had a heart rate of 96 with a regular rhythm and heart sound.  Diagnostic testing showed no evidence of cardiac hypertrophy or cardiac dilation.  The examiner indicated that METs testing was evaluated with a interview based method.  The METs level of 1 to 3 was shown after the interview which was indicative of a level found to be consistent with activities such as eating, dressing, taking a shower, or slow walking for one to two blocks.  That MET level caused dizziness, near syncope related to the Veteran's dysautonomia, fatigue, dyspnea related to deconditioning, vitamin B12 level being lower than normal, and anemia.  The examiner remarked that it was not possible to determine the precise percentage each risk factor played in the overall fatigue and dyspnea.  The examiner also reported that the METs level limitation was not due solely to the heart condition but was due to multiple factors and therefore it was not possible to accurately estimate the percentage of limitation of METs due to the heart disability.  The examiner noted that the Veteran's heart condition impacted his ability to work as it caused difficulty in activities with prolonged standing or walking.  

The VA examiner's diagnosis was dysautonomia, also labeled as autonomic neuropathy, and bradycardia with pacemaker, noted as a mild functional limitation.  The examiner noted that because of the Veteran's body habitus; deconditioning; vitamin B12 level being lower than normal; anemia; and pain in the feet, ankles, knees, back, and hips, a regular exercise stress test was not possible for the Veteran.  Therefore a nuclear stress test was performed during which no dyspnea, fatigue, angina, dizziness, or syncope, were reported.  The examiner reported that the METs assessment was based on general conditioning, natural age, and combined medical conditions.  Most middle aged individuals have a METs of 5 to 7; and most elderly individuals have a METs of 3 to 5, irrespective of heart function.  Therefore, the Veteran's previously recorded of LVEF 70 percent (normal) was a more accurate representation of his cardiac function at that time.  The varying METs levels between 2001 and 2013 were as likely as not caused by or a result of dysautonomia, advancing age, body habitus, deconditioning, vitamin B12 level being low normal, anemia, and joint pain, none of which were related to dysautonomia or related bradycardia/pacemaker.  It was not possible to precisely determine the percentage of this METs limitation caused by each of these risk factors. 

In regard to whether an initial rating higher that 10 percent is warranted for the Veteran's heart disability, the Board finds that the evidence does not show that his disability meets the criteria for a 30 precent rating under Diagnstoc Code 7010, 7011, or 7015 as directed by Diagnostic Code 7018.  In order for the Veteran's heart disability to meet the criteria for the next highest rating of 30 percent, it would have to have been shown by objective evidence that he had paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year, documented by ECG or Holter monitor (Diagnostic Code 7010); or a workload greater than 5 METs but not great than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray (Diagnostic Codes 7011 and 7015).  The objective medical evidence has not shown that the Veteran has any paroxysmal atria fibrillations or other supraventricular tachycardia.  With regard to the various METs indications shown between 2001 and 2014, at no time has the Veteran been found to have a METs that result in symptoms that would warrant a higher rating.  The Veteran's METs have been measured at 6.6 in 2002, 1 to 3 in 2010 (interview based), and 1 to 3 in 2014 (interview based).  The Board notes that the February 2014 VA examiner found that there was medical contraindication due to the Veteran's other medical conditions such as an increased body mass index and degenerative joint disease therefore the exercise stress test could not be conducted.  While the examiner indicated that the Veteran had a current workload limitation of 1 to 3 METs, that METs workload level would have to result in dyspnea, fatigue, angina, dizziness, or syncope to warrant a higher rating.  However, the VA examiner specifically found that the Veteran's normal left ventricular ejection fraction of 70 percent as shown by a nuclear stress test was a more accurate representation of the Veteran's cardiac condition because the METs limitation was due to other disabilities and not related to the cardiac disability being considered in this rating.  The examiner noted that the Veteran's left ventricular ejection fraction rate was normal and that during the nuclear stress test and no dyspnea, fatigue, dizziness, or syncope were shown.  

The Board finds that the February 2014 VA examination report is probative and persuasive that the Veteran's heart condition does not warrant rating in excess of 10 percent.  The VA examiner's findings were based on a thorough and detailed examination of the Veteran and claims folder, and supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, the examiner's findings are consistent with other evidence of record showing normal LVEF results and no reports of workload METs with effects that would warrant a rating in excess of 10 percent.  Moreover, the February 2014 VA examiner's opinion constitutes the most recent medical opinion evidence of record and was undertaken directly to address the issue on appeal.  The Board also finds it significant that there is no contrary medical evidence and, thus, no basis to question the VA examiners' conclusions.

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran and his family members are a lay persons and are competent to report observable symptoms they experiences through their senses such observing fatigue, dizziness, or near passing out.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of residuals from a pacemaker and the determination of the range of METs, ejection fractions, and cardiac hypertrophy or dilation requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's heart condition has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The February 2014 VA examination and other medical evidence were all consistent in finding that the Veteran's heart condition did no limit his METs or affects his LVEF to levels enough to warrant a rating in excess of 10 percent, and that the METs limitations found were attributable in large part to other medical conditions and not related to the cardiac disability.  The medical findings, as provided in the examination report, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for autonomic neuropathy, dysautonomia, and bradycardia with pacemaker, at any time during the appeal period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2014). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that all of the experienced symptoms of the Veteran's heart condition are contemplated by the schedular criteria.  38 C.F.R. §§ 4.100 (2014).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has fatigue, dizziness, and near passing out episodes concerning his cardiovascular system.  He has also reported difficulty at work when performing normal daily activities.  Examiners have conducted examinations of the Veteran's heart condition and reported the Veteran's cardiac workload and ejection fraction rates.  38 C.F.R. § 4.100 (2014).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  In addition, the evidence does not show frequent hospitalization or marked interference with employment due to the disability.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2002). The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for autonomic neuropathy, dysautonomia, and bradycardia with pacemaker is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


